February   .8;   um’


Hon. J. E. Winfree, Chairman :
Committee on'Crilninal'Jiulsprudcnae
House of.Representatives
Austin, Texas
                                         Opinion No. w-27’
                                         Rer Effect on extradition
                                              proceedings of H. B.
                                              ,57,'which,wouldamend
                                            I Art. 662, V,.P.'C., so
                                              a8 to reduoe the first
                                              offense of wife and
                                              ahild desertion to a
Dear Mr. Uinfree:   .'                        mlpdemeanor.
      Your request for an opln~ionreads as follows:
            would'the reduatlon of the penalty for the
       firstoffense of'wife and 6hlld desertion from a
       felony to a misdemeanor,
                              have an adverse effecton
       extraditionproceedingsand make~lt.more.dlffl-
       cult to obtain extraditionunder the Uniform Re-
       ciprocal Enforcementof Support Act?"
       This,opinlon is'limited to the.legal effect on extradition
proceedings,and does not purport to comment on the praotlaal-'
effect on such prooeedings,if any; which may arise as a result
of'reduolng the first offense of wife and child desertion to a mis-
demeanor.
       The seatlon of the Uniform Reciprocal Enforcement of Support
Act,pertalnlngto the extradition of persons charged with failure
to provide support (Sec. 5, Artbcle 2328b-2, Vernon's Civil Statutes)
describes the offense as'a crime. It does not distinguishbetween
a felknv and a.misdemeanor.TheUnlform    Criminal Extradition Aot
(Articl; 1008a, V. C. d. P.) provides for the inter-state~~retdtic
of "any person charged with-treason,felony, or other orime.
phasis added.~) "The word 'crime' of itself includes every offense,
from the highest to the lowest in grade of offenses, and includes
what are called %isdemeanorst as well as treason and felony." .Ex
 arte Kentucky v. Dennison, U. S. Sup. Ct., 24 How. 66, 16 L. Edm7
 X%1).
                                                                w




Hon. J. E. Winfree, page 2: ,(W-27)


The use of the word orime in the Uniform Criminal Extradition
Act Includes'misdemeam as extraditableoffenses. Ex
Es+& Ct. Crim:App. Tex '276's.Y 2d 2'84(1955) -&%%d
cr mew therefore,as used'in'theUnl)or%sRecl~boal'Enforbement
    upport
         -'Aot,
              I inoludesmisdemeanorsas . well,~as
                                          .,      felonies.
                                                          ,.,
       Sea. 24;'Artiole 10088, V. C.,O. Pi, provides the method
of paying the,neoessarg'caxpenses'of'the 'state'sagent'who re- -
turns a fngitive"toTexas; ,Since Artiole 1008a includes a fugi-
tive who has aommitted a misdemeanor as swellas one who has
cosmiitteda felony, pkynient of the expenses of'the state's agent
to return to Texas~one charged"witha misdemeanor is authorized,
If allowed by the county oommlsslonerscourt.
       Sec. 14, Article IOO8a, V. C. C. P., provides that arrest
without warrantyfor purposes of extraditionmay be made only
 h    the aooused stands charged with a drime punishableby
zezi:'or imprisonmentfor a term exaeeding one (1) year. It is
recommended,therefore, that the maximum punishment to be affix-
ed to the offense be set at imprisonme~ntfor a period In excess
of one year in order to facilitate arrest.
       All states and territorles,'exceptNew'York and the Virgin
Islands, have now enacted the Uniform Reclproaal'Enforcementof
Support Act. New York and the Vlrgln Islands have adopted The
Uniform Support of Dependents Law, "whioh is sufficientlysimi-
lar to'the Uniform Reoiprocal Enforaement of Support Act to per-
mit reaiprocitybetween those states whiah have adopted either
law." Vol. 9A, Uniform Laws Annotated.
      We hold, therefore, that the reduation of the Penalty
for first offense of wife and child desertion from a felony to ~8
misdemeanorwill not have an adverse effeot on extradition pro-
aeediiigs,as long as the act provides for a punishment exaeeding
one year.
Hon. J. E. Winfree, page 3: (WU-27)



                              SUMMARY

                Reduction of‘penaltg for first offense
                of wife &nd cihlld'desetition
                                            from a
                felony to a miademetinor~111 not have
                atiadverse effect on extradition'prb'-
                oetidings,as"long tit5
                                     the,8ct'provides
                for a punishmentexceeding one year.


                                  Yours very truly,

                                  'WILLWILSON
                                  Attorney General



                                      Riley Eugene Fletcher
                                      Assistant'
REFrms
APPROVED:
OPINION COMMITTEE
H. Grady Chandler
Chairman